Citation Nr: 1038446	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a mental disability, to 
include posttraumatic stress disorder (PTSD), depression, and 
anxiety.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a circulatory 
disability of the lower extremities.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a dental condition for 
compensation purposes.

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disability of the feet.

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

8.  Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to April 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The issues of entitlement to service connection for a mental 
disability, a sleep disorder, and a circulatory disability of the 
lower extremities are addressed in the remand portion of the 
decision below.)  




FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service 
connection for a back disability with leg pains, (the decision 
discussed both cervical spine disc disease and a low back 
disability), and service connection for a skin disability of the 
feet; the Veteran did not appeal.

2.  Evidence received since the 1994 rating decision is new to 
the record, but does not by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for entitlement to service 
connection for a low back disability, cervical spine disc 
disease, or a skin disability of the feet; nor does it raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's kidney disability is not attributable to 
military service.

4.  The Veteran did not incur a cognizable dental problem during 
service for compensation purposes.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the Veteran's 
claims of entitlement to service connection for a low back 
disability, cervical spine disc disease, or skin disability of 
the feet has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).

2.  The Veteran does not have a kidney disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for service connection for a dental condition 
for compensation purposes have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement that 
new and material evidence be received in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2007, 
April 2007, June 2008, and October 2009 .  (Although the complete 
notice required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have been 
cured by the RO's subsequent actions.  Id.)  Specifically, 
regarding VA's duty to notify, the notifications to the Veteran 
apprised him of the evidence required to establish service 
connection, the evidence and/or information that was already in 
the RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the criteria 
for assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, he was informed of the requirement that new and 
material evidence must be received in order to reopen a claim, 
the reasons that his previous claims were denied, and what was 
required to substantiate the underlying service connection 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in federal custody.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).

Initially, regarding the Veteran's service treatment records, the 
Board notes that his records are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center.  As such, VA's duty to assist the Veteran, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

An August 2007 Formal Finding on the Unavailability of service 
treatment records is included in the claims file.  The Memorandum 
noted that a February 2007 PIES request response stated that no 
STRs were recovered from the fire and the information could not 
be reconstructed.  The memorandum also noted that an attempt was 
made to locate records from Tripler Army Hospital in Hawaii, 
where the Veteran stated he received treatment for hemorrhoid 
surgery (the Veteran asserts this surgery led to his current back 
problems); however, a search of Tripler Army Medical Center for 
records for the time period of 1955 was conducted, but no records 
were located.  

Further, the Board notes that this claim was remanded in June 
2009, in part to obtain private treatment records from Dr. S. at 
Fort Francis in Ontario Canada; records from Miller Dwan Hospital 
dated in 1975; the Falls Clinic, now the Duluth Clinic at 
International Falls for various conditions from 1958 through 
1994; and the Mayo Clinic in Rochester, Minnesota dated in 1975.  
In October 2009, the Veteran was sent a letter where the RO 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information Form, for 
each health care provider to include the providers listed in this 
paragraph, with the complete address, dates of treatment, and 
condition for which the Veteran was treated.  Despite receiving 
the October 2009 letter, the Veteran failed to respond to the 
request for Authorization and Consent to Release Information 
Forms (VA Form 21-4142) filled out by him with the name, date and 
addresses of all health care providers who had treated him for 
disabilities currently on appeal.  In this regard, the Board 
notes that the duty to assist is not a one way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.   Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Here, the Board finds 
that VA fulfilled its duty to assist by remanding the claim, and 
requesting that the Veteran submit VA Form 21-4142.  Without the 
Veteran's authorization to release private medical records, the 
AOJ was unable to help the Veteran any further with obtaining 
private medical records to substantiate his claims.

In terms of whether or not the Veteran should have been afforded 
a VA examination for his kidney disability or dental condition, 
the Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if the 
record does not already contain some indication that current 
disability is related to military event, injury, or disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 
F.3d 1381 (2003) (Board under no obligation to obtain a medical 
opinion when there is no competent evidence that the Veteran's 
disability or symptoms were service related).  In this case, the 
Board believes that an opinion is not necessary in order to 
decide the dental claim because the record does not contain any 
evidence that the Veteran suffered from maxillary dental loss, 
impairment of the mandible or loss of a portion of the ramus due 
to trauma in service.  Moreover, the Veteran does not maintain 
nor is there evidence that he has such dental loss that may be 
associated with his period of military service.  He does not 
allege that his current dental condition is the result of an in-
service injury to his mouth.  In terms of his kidney disability, 
neither the Veteran's statements nor the medical records show 
continuity of kidney symptomatology since discharge in 1957, and 
in fact, a 1983 sonogram reported the kidneys were normal.  
Further, the first diagnosis of a kidney disability was not until 
2007.  

Further, as no new and material evidence has been received (see 
discussion below), a VA examination is not warranted for service 
connection for a low back disability, cervical spine disc 
disease, and a skin disability of the feet.  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA) (without the introduction of new 
and material evidence, VA is not required to provide a medical 
examination or opinion).  Nevertheless, a VA examination 
pertaining to entitlement to service connection for a low back 
disability and cervical spine disc disease was obtained in April 
2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is adequate, as it was predicated on a full 
reading of the claims file, including the relevant VA and private 
medical records in the Veteran's claims file, and considered all 
of the pertinent evidence of record, including the first post-
service documentation of a back disability.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In 
summary, VA has no duty to inform or assist that was unmet.

II.  Claims to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a May 1994 rating decision, the RO denied 
service connection for a low back disability, cervical spine disc 
disease, and a skin disability of the feet.  The Veteran did not 
appeal this decision; consequently, this 1994 rating decision 
became a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).  As such, new and material evidence must 
be submitted in order to reopen the claims of service connection.  
See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of the 
May 1994 denial of service connection, and that also raises a 
reasonable possibility of substantiating the claim that the 
Veteran's low back disability, cervical spine disc disease, or 
skin disability of the feet are attributable to an in-service 
disease or injury.

A.  Skin Disability of the Feet

At the time of the May 1994 denial, the relevant evidence of 
record consisted of the Veteran's July 1993 contention that he 
had been hospitalized at Tripler Army Hospital because of 
problems with his feet.  He reported that during service the skin 
on his feet turned black, peeled and he noted that he was in a 
great deal of pain.  This July 1993 statement by the Veteran is 
the only evidence of record prior to the May 1994 denial which 
pertains to the Veteran's skin disability on his feet.  All the 
medical evidence prior to the 1994 denial pertains to other 
physical disabilities-primarily the cervical and lumbar spine.

Evidence received since the prior final denial in 1994 consists 
of:  a March 2007 statement from the Veteran's sister noting that 
Korea was when the Veteran first began to have problems with his 
feet; and a March 2007 statement from the Veteran.  The March 
2007 statement from the Veteran noted that while running tanks 
through a rice paddy, a tank became stuck in the mud.  The 
Veteran reported that while trying to dislodge the tank from the 
mud, his feet were soaked with the muddy water and the black 
reddish clay.  The Veteran reported that a week after walking 
through the rice paddies and mud, his feet turned black.  He 
reported being sent to Tripler Army Hospital, along with the 
other men, and noted that one service member was sent to Walter 
Reed Army Hospital for amputation.  The Veteran reported that his 
feet were swollen to twice their size and were untouchable.  
However, the Veteran noted that physicians found that his feet 
were improving, so they left him alone to see if his feet would 
heel.  The Veteran reported that although his feet initially 
healed, he still experiences problems.  He reported that after 
removing his socks, the skin peels off and remains in the sock, 
and stated that there was an odor of rotting flesh coming from 
his feet.  He reported seeing a physician in Canada in 1957, and 
was given a purple medicine that he brushed on the bottom of his 
feet each day.  He reported that it was an acid that ate the 
flesh, and noted that although he was off work for a long time, 
the treatment worked.  The Veteran reported that as of today, his 
feet require daily attention.  He noted that he has to wear socks 
without dyes, his boots cannot be too warm, his feet cannot 
sweat, and he cannot walk on them.  The Veteran reported that his 
wife massages his feet daily with lotions.  

Other evidence added to the record since the prior final denial 
includes a September 1977 entry from Falls Memorial Hospital.  
Although it pertains primarily to the back, it shows that the 
Veteran reported that he was hospitalized during service with 
some type of foot disease.  Since the prior final denial, there 
are no other medical records where the Veteran reported 
complaints related to a skin disability of his feet, nor do the 
voluminous medical records diagnose a skin disability of the 
feet.  A problems list from the Minneapolis VAMC dated in August 
2008 does not include a skin disability of the feet.  Treatment 
records from the Minneapolis VAMC, International Falls Hospital, 
and Abbot Northwestern Hospital were added to the record since 
the prior final denial in 1994; however, these records do not 
mention a skin disability of the feet.  Instead, the medical 
records pertain to other physical disabilities, primarily the 
cervical and lumbar spine.

While most of the evidence received since the previous denial of 
service connection for a skin disability of the feet is new in 
the sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when considered 
with previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  Besides the Veteran's 
contention as to the etiology of his foot problem (which was 
previously of record at the time of the 1994 denial), none of the 
newly added evidence shows a relationship between a current skin 
disability of the feet and military service.  In fact, although 
private and VA treatment records have been added to the claims 
file since the May 1994 denial, other than the 1977 report by the 
Veteran that he had been treated for a foot disease in service, 
the newly added medical records do not contain a diagnosis of a 
skin disability of the feet; nor do they show complaints by the 
Veteran of skin problems, such as peeling, as described by the 
Veteran in his July 1993 and March 2007 statements.

In a March 2007 statement, (which was added to the record since 
the 1994 denial), the Veteran went into greater detail regarding 
the extent of the skin problems affecting his feet, and his 
belief that his foot problems were caused by an in-service 
incident; however, the Board finds his statement cumulative of 
the information of record prior to the final denial, where the 
Veteran reported essentially the same information when he noted 
that during service he was hospitalized at Tripler Army Hospital 
because of problems with his feet, and reported that during 
service the skin on his feet turned black, peeled and he stated 
that he was in a great deal of pain.  See July 1993 statement.  

In sum, the evidence received since the May 1994 denial does not 
contain a diagnosis of a skin disability of the feet; nor does 
the newly received evidence suggest that any of the Veteran's 
complaints related to his feet, such as peeling and tenderness, 
are attributable to his time spent on active duty. 

In view of the foregoing, the Board finds that new and material 
evidence to reopen the previously denied claim of service 
connection for a skin disability of the feet has not been 
received, and the application to reopen will therefore be denied.  



B.  Low Back and Cervical Spine

At the time of the May 1994 denial, the relevant evidence of 
record consisted of progress notes from the St. Paul VAMC dated 
in 1990, which noted that the Veteran experienced pain in his 
lumbar spine, a July 1992 x-ray from the Minneapolis VAMC which 
revealed that the lumbar spine was unremarkable, July 1992 
progress note which reflected that the Veteran had back pain for 
20 years, and a February 1993 x-ray noting that there were no 
changes in radiographic appearance of lumbar spine since July 
1992 with no evidence of spondylosis.  At a February 1993 
Compensation and Pension (C&P) examination, the Veteran reported 
that he had experienced low back pain since being in service, and 
attributed his low back pain to a time when he had spinal 
anesthesia for hemorrhoids.  The Veteran reported that the pain 
was persistent, and was aggravated with lifting.  The C&P 
examination reflected a diagnosis of low back strain.  

Regarding the cervical spine, a June 1991 entry noted 
degenerative disc disease at C6-7, a September 1992 x-ray showed 
moderate degenerative changes with disc space narrowing and 
degenerative spurring, an October 1992 Hospital Summary from the 
Minneapolis VA medical center (VAMC) assessed the Veteran with a 
herniated disc at C4-5, and a December 1992 notation revealed 
that the Veteran was status-post posterior cervical discectomy, 
right C4-5.  At a February 1993 Compensation and Pension 
examination, the Veteran reported that he was thrown from a horse 
about eleven years earlier, and injured his neck, and since then 
had experienced pain in the cervical area radiating down the 
right arm.  The examiner diagnosed the Veteran with a cervical 
injury with nerve impingement improved by surgery in December 
1992.  A walk-in clinic entry dated in April 1993 gave the 
impression of cervical disc disease, and the Veteran noted that 
he had right bicep pain since just prior to surgery.

Also of record at the time of the May 1994 denial were statements 
made by the Veteran in July 1993 and January 1994, where he 
asserted that his current back disabilities resulted from 
treatment he received at Tripler Army Hospital in Hawaii in 1955 
or 1956 for hemorrhoid surgery.  He asserted that the needle the 
doctor used for anesthesia broke off in his spine, and that the 
doctors worked on him for over a half an hour trying to get it 
out.  The Veteran stated that the complications resulted in back 
pain from the broken needle and kept him hospitalized for 60 to 
70 days.  The Veteran stated that his current back disabilities 
should be service connected because they were the result of this 
in-service surgery.

Evidence received since the prior final denial in 1994 consists 
of outpatient treatment records from the Minneapolis VAMC which 
include a June 2005 entry noting a history of spinal stenosis and 
chronic back pain, and neck pain, and noted that the Veteran was 
status-post a lumbar laminectomy in 1999; a December 2006 entry 
noted severe middle back pain since injury the day before while 
lifting a trailer onto a hitch, with the Veteran noting that he 
heard something snap; a December 2006 entry noted degenerative 
disease in the spine and a small tear at L4-5.  A July 2007 
Orthopedic Surgery Resident note gave an impression of multi-
level degenerative disc disease with some element of spinal 
stenosis.  A June 1973 emergency room record from the 
International Falls Memorial Hospital reflected that the Veteran 
was riding a horse and it fell back on top of him and he was 
injured in the fall.  An April 1979 x-ray from Falls Memorial 
Hospital Association revealed a normal lumbar spine, and 
reflected no evidence of spondylolysis or spondylolisthesis.  A 
May 2007 response from the National Personnel Records Center 
noted that no records were located at Tripler Army base that 
pertained to the Veteran for the 1955 time frame.

Finally, subsequent to the May 1994 prior final denial, the 
Veteran was afforded a VA examination in April 2010.  At this 
examination, the Veteran reported that while stationed in Hawaii, 
he was putting up a hut when it collapsed, killing one person and 
injuring four others.  The Veteran stated that he broke his neck 
and injured his low back and he was in Tripler Army Hospital for 
90 days with traction to his neck and low back.  He noted that 
after the hospital stay, he was on limited duty until he got out 
of the military.  The Veteran reported that he continued to have 
neck and back problems, and within the first year and a half 
after getting out of the military, he was sent to the Mayo Clinic 
in Minnesota where he was hospitalized twice and put in traction.  
The examiner noted that there were no civilian records to review 
for this time frame.  The Veteran reported treatment for his back 
at Duluth Miller Dwan Hospital in the early 1970s, and reported 
cervical spine surgery in 1992 at the Minneapolis VAMC, and a 
lumbar laminectomy in September 1999.  The examiner noted that a 
statement from the Veteran's sister noted that the Veteran had 
ongoing back problems since military service.  However, the 
examiner noted that civilian records showed a visit to the 
emergency room in 1973, when the Veteran suffered a neck injury 
when a horse fell on him and he was found to have neck pain at 
that time.  An April 1979 record from International Falls 
reported back pain of unknown etiology but noted that it was of 
recent onset, and a February 1993 entry at the Minneapolis VA 
reported neck pains since a fall from a horse in 1973.

The 2010 VA examiner opined that the Veteran's cervical spine 
condition (neck disability) and lumbar spine disability were less 
likely than not related to military service.  The examiner 
explained that it was noted in the civilian records that most of 
his neck pain started with the accident from the horse in 1973, 
as noted in his 1993 VA hospital records.  Further, the examiner 
noted that records from Miller Dwan Hospital in the 1970s 
revealed no information of any ongoing back pain that was related 
to military service, and a 1977 medical record noted that the 
Veteran was admitted for a back ache, and his symptoms were 
similar to when he fell off a horse in 1973.  The examiner 
reasoned that disabilities not resulting in a medical discharge, 
and without documentation of ongoing medical care within five to 
ten years of military discharge, were most likely to have been 
resolved self-limited conditions.

Here, while all of the evidence received since the previous 
denial of service connection for cervical spine disc disease and 
a lumbar spine disability is new in the sense that it was not of 
record at the time of the earlier denial, it is not material 
because, by itself or when considered with previous evidence of 
record, it does not relate to an unestablished fact necessary to 
substantiate the claim.  Moreover, the new evidence does not 
raise a reasonable possibility of substantiating the claim 
because none of it shows a relationship between the currently 
diagnosed cervical spine disc disease and military service or a 
relationship between a lumbar spine disability and military 
service.

The majority of the newly received evidence includes medical 
records showing diagnoses of cervical spine disc disease and 
lumbar spine disease, which diagnoses were already of record at 
the time of the prior final denial.  Further, none of the newly 
received records attribute any cervical or lumbar spine 
disability to the Veteran's time spent on active duty. 

In fact, what little relevant new evidence there is tends to 
disprove the Veteran's claim.  Specifically, the April 2010 VA 
examiner stated that the Veteran's cervical spine disc disease, 
and lumbar spine degenerative disc disease were less likely than 
not related to military service.  Regarding the cervical spine, 
the examiner explained that the civilian records showed that most 
of the Veteran's neck pain started with the 1973 accident when 
the Veteran fell from a horse and was taken to the emergency room 
complaining of neck pain.  The examiner also reported that in 
another hospital visit in September 1977, the Veteran was 
admitted for a back ache and the Veteran stated that his symptoms 
were similar to what he felt when a horse fell on him in 1973.  
In terms of both the cervical and lumbar spine, the examiner 
stated that due to the lack of medical documentation within the 
first five to ten years after military service, it was less 
likely as not that his cervical or lumbar spine disability was 
related to military service.  Further, the examiner reasoned that 
disabilities not resulting in a medical discharge and without 
documentation of ongoing medical care within five years of 
military discharge, were most likely to have been resolved self-
limited conditions.

In sum, the evidence received since the May 1994 denial does not 
suggest a correlation between the Veteran's cervical or lumbar 
spine disabilities and his time spent on active duty.  On the 
contrary, the newly received evidence suggests that his back 
problems are attributable to a post-service accident in 1973 when 
the Veteran fell from a horse.

The Board has considered the Veteran and his sister's contentions 
that his low back disability, cervical spine disc disease, and 
skin disability of the feet are related to his active duty 
service but, while the Veteran is competent as a layman to 
describe any symptoms he experiences, there is no evidence of 
record showing that he has the specialized medical education, 
training, and experience necessary to render a competent medical 
opinion as to the etiology of his disabilities (in this case, a 
low back disability, cervical disc disease, and a skin disability 
of the feet).  Espiritu v. Derwinski, 2 Vet App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own 
assertions as to the etiology of his disabilities are not 
material.

In view of the foregoing, the Board finds that new and material 
evidence to reopen the previously denied claims of service 
connection for a low back disability, cervical disc disease, and 
a skin disability of the feet has not been received, and the 
applications to reopen will therefore be denied.  

III. Service Connection-Kidney and Dental Disabilities

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

As noted above, the Veteran's service treatment records were 
presumed destroyed in a 1973 fire at the NPRC.  This makes 
adjudicating service connection claims difficult.  However, the 
Board will look towards medical evidence and contemporaneous lay 
statements immediately following the Veteran's 1957 discharge, as 
well as determining whether the record shows evidence of a 
current disability in order to resolve the claims.



A. Kidney Disability

The Veteran contends that he injured his kidneys during service.  
He reported that he was tasked with building a structure that 
collapsed and resulted in the death of another comrade, and 
during this accident, he injured his kidneys.  The Veteran 
reported that he was treated at Tripler Army hospital in Hawaii 
for 90 days.  The Veteran's daughter reported that at one point a 
physician at a hospital, which hospital no longer exists, told 
her father that his right kidney had at some point in his life 
been torn away at one end and was loose.

A July 1983 diagnostic report noted that an abdominal ultrasound 
was negative, and reported that both kidneys were negative.  A 
January 2007 entry in the treatment records from the Minneapolis 
VAMC revealed an ill-defined partially calcified mass within the 
posterior right kidney that required further evaluation.  A CT 
scan revealed a focal region of cortical thinning with an 
underlying fluid dense lesion.  The radiology report questioned 
whether this may represent an isolated dilated calyx or calyceal 
diverticulum with cortical scarring.  The lesion had a benign 
appearance.  The films were reviewed by the physician who noted a 
benign appearing lesion on the right and a cyst on the left.

Here, there is evidence of a current kidney disability-
specifically, a benign lesion on the right kidney and a cyst on 
the left kidney.  Although the Veteran reported injuring his 
kidney in service, the medical records are silent as to any 
complaints or treatment related to the kidney until 1983, 25 
years after discharge from the military, at which point an 
abdominal ultrasound found no kidney problem.  It was not until 
2007, when a kidney disability was diagnosed-specifically, a 
benign lesion on the right, and a cyst on the left.  Despite 
voluminous private and VA medical records pertaining to various 
other disabilities dating from the 1970s forward, the 1983 and 
2007 notations just discussed are the only medical records in the 
file that pertain to a kidney disability.  Therefore, despite the 
Veteran's assertion that he injured his kidney in service, the 
record do not show continuity of symptoms or treatment from 
discharge in 1957 up until the present time.  In fact, the 
Veteran himself has not specifically stated that he experienced 
problems with his kidney from service to the present time.  
Significantly, in 1983 the Veteran's kidneys were found to be 
normal.  The fact that the Veteran was not found to have a kidney 
disability in 1983, but developed one between 1983 and 2007, 
defeats the argument that he has experienced a kidney problem 
from service discharge until the present time.  Lastly, none of 
the medical records contain an opinion that links any current 
kidney disability to an in-service injury or disease.

Based on the above analysis, and after providing the Veteran with 
the benefit of the doubt, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  The Veteran's 
currently diagnosed benign lesion on the right kidney, and cyst 
on the left kidney are not traceable to military service, and 
therefore, service connection is not warranted.  The 
preponderance of the evidence is against this claim.

B. Dental Condition for Compensation Purposes

In a March 2007 statement, the Veteran's sister reported that 
when the Veteran came home from the Army he had problems with his 
teeth.  She noted that he suffered from toothaches and had 
trouble chewing food.  She reported that during service, a 
dentist drilled holes in his permanent teeth, and that after 
discharge, in 1960, a local dentist pulled all of his teeth and 
told the Veteran that there was no way to save them.  The 
Veteran's sister noted that he had his teeth pulled around 1960 
and has worn dentures ever since.  The Veteran's daughter 
reported that while in Hawaii, a dentist drilled holes in the 
Veteran's teeth and proceeded to put a filling in them, binding 
all his teeth together, and his bottom teeth were welded 
together.  The Veteran's daughter reported that after service, 
all that could be done was to pull his teeth.  The Veteran 
reported that he must have been allergic to the fillings because 
his gums became red and swollen and began to peel away from his 
teeth.  See March 2007 statements by the Veteran, his daughter, 
and his sister.

A March 1960 progress note shows that the Veteran had chronic 
pyorrhea and dental caries, and underwent dental surgery to 
extract his teeth.  The progress note reflected that the Veteran 
had pyorrhea and dental caries for several months and was 
admitted for extraction of all teeth.  The dentist noted that the 
Veteran had some previous dental work.

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, only if such bone loss is due to 
trauma or osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even an extraction, in 
and of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).

In this case, the medical evidence shows that in 1960 the Veteran 
was diagnosed with chronic pyorrhea and dental caries, and 
underwent dental surgery to extract his teeth.  However, the 
Veteran has not reported any in-service trauma to the mouth, and 
osteomyelitis is not shown.  Under these circumstances, service 
connection for a dental disability for VA compensation purposes 
is not warranted.  As noted, problems shown after service such as 
the Veteran's are not considered disabling for VA disability 
compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 
C.F.R. § 4.150.


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for a skin disability of 
the feet, the application to reopen is denied.

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for a low back disability, 
the application to reopen is denied.

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for cervical spine disc 
disease, the application to reopen is denied.

Service connection for a kidney disability is denied.

Service connection for a dental condition for compensation 
purposes is denied.


REMAND

The Board notes that VA is required to obtain a medical opinion 
on the question of a possible relationship to military service if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains:  1) competent evidence of diagnosed disability or 
symptoms of disability, 2) establishes that the Veteran suffered 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) indicates 
that the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, as noted above, the Veteran's records were destroyed in a 
NPRC fire in 1973, and therefore VA has a heightened duty to 
assist the Veteran in substantiating his claim.  Based on the lay 
statements contained in the record and evidence of current 
disabilities, the Board finds that the Veteran's claims for 
entitlement to service connection for a mental disability, a 
sleep disorder, and a circulatory disability, to include 
residuals of cold exposure, should be remanded to obtain VA 
examinations and opinions as to whether any currently diagnosed 
mental disability, sleep disorder, or circulatory disability of 
the lower extremities are traceable to the Veteran's time spent 
on active duty.

Regarding a mental disability, the Veteran contends that he has 
experienced problems with depression and anxiety ever since 
service.  At a February 1993 VA examination, the Veteran denied 
having any psychiatric or psychological intervention.  However, 
the Veteran reported a head injury in a riding accident when he 
was thrown from a horse about 15 years earlier.  This examination 
noted that the Veteran was seen by a psychiatrist at the Mayo 
Clinic in 1979, at which time, the Veteran complained of pain and 
was felt to have a lot of denial and repression.  When seen in 
1979 at the Mayo Clinic, he did not show memory disturbances, but 
had a history of being seen in Duluth with a diagnosis of anxiety 
reaction and hyperventilation.  At this 1993 examination, the 
Veteran admitted to being depressed prior to surgery but stated 
that he was not currently depressed since he had relief of his 
pain.  The Veteran denied any history of hallucinations and no 
delusional material was elicited.  The Veteran denied any 
seizures after his head injury and denied specific amnesic 
episodes, but he did complain of his memory getting lost and 
having difficulty in sequential memory.  The examiner noted that 
the Veteran seemed to have a lot of minor lapses.  The examiner 
diagnosed the Veteran with organic brain syndrome, cause 
undetermined, and noted that intellectual functioning was spotty, 
and the Veteran complained of difficulty in sequential memory.  
F.M., M.D., the physician conducting the physical disability 
portion of the 1993 VA examination, diagnosed the Veteran with 
depression. 

An October 2006 progress note in outpatient treatment records 
from the Minneapolis VAMC assessed the Veteran with anxiety.

The record also includes a March 2007 statement from the 
Veteran's sister noting that she had witnessed the Veteran 
experiencing an anxiety attack.  She believed his anxiety was 
related to his time spent in Korea.  A March 2007 statement from 
the Veteran's daughter stated that her father would wake up in 
the middle of the night because of nightmares that usually 
involved being in the Army in Korea.  His daughter also noted 
that the Veteran kept a rifle by his bed, and had trouble 
sleeping until it was light out and he could see the tree line 
and determine that no one was hiding in the trees.  His daughter 
stated that the Veteran was afraid of large buildings because he 
thinks they are going to collapse on him (after the in-service 
incident where a structure collapsed and he witnessed the death 
of a service member).

Here, the Board finds that the Veteran should be afforded a VA 
examination to determine what current acquired psychiatric 
disability the Veteran suffers from, if any, and whether any 
currently diagnosed psychiatric disability is at least as likely 
as not attributable to the Veteran's military service.  In 
forming this opinion, the examiner should consider the 1993 
diagnoses of organic brain syndrome and depression, and take into 
account the nightmares of Korea experienced by the Veteran, and 
the statement by his daughter noting that he keeps a rifle by his 
bedside, and lies awake all night until he can see the perimeter 
of the tree line and determine that no one is hiding in the 
bushes.

In terms of a sleep disorder, two separate sleep problems have 
been noted by the Veteran and his family, including nightmares 
related to his time spent in Korea, and feeling excessively tired 
and not well rested despite long periods of sleep-i.e., chronic 
fatigue.

In a March 2007 statement, the Veteran reported that he had a 
sleep disorder that began in the Army.  The Veteran noted an 
incident that occurred during service in 1956 when he went to 
take a short nap, fell asleep, and woke up extremely tired and 
not rested.  He thought it was later in the same day, but 
instead, he discovered that it was Monday morning, and that he 
had slept from Saturday at noon until Monday morning.  The 
Veteran reported that he has experienced this condition 
throughout his life, and wakes up from this condition sweating 
and with a panicked feeling.  The Veteran reported that sometimes 
nightmares are associated with his deep sleep.

An April 1979 discharge summary from Falls Memorial Hospital 
reflected that the Veteran was admitted with chronic fatigue and 
was experiencing a recent loss of memory and sleep disturbance 
resulting in ineffective sleep that left him tired even though he 
had slept for a number of hours.  The Veteran was given Dalmane 
for sleep at night, which markedly improved his sleep and the 
symptoms that he had been having cleared up remarkably.  It was 
then felt that most of his symptoms were related to his head 
trauma and his inability to sleep as a result of the head trauma, 
which was improved with Dalmane.  The examiner diagnosed the 
Veteran with sleep disturbance secondary to neurologic sequelae 
secondary to head trauma in 1977.

A June 1979 discharge summary noted that the Veteran had a five 
to six-year problem of fainting type episodes, sleep 
difficulties, and neurological problems secondary to an accident 
involving a head injury.  His diagnostic work up included EKGs 
that were normal.  A September 1992 progress entry showed that 
the Veteran had difficulty sleeping.  At a February 1993 VA 
examination, the Veteran reported that he had been having 
difficulty staying asleep due to pain but denied nightmares, 
amnesia, or sleepwalking.  

In a March 2007 statement, the Veteran's sister reported that the 
Veteran suffered from nightmares and at times he would talk, 
mumble and yell in his sleep, and noted that there were times 
when he would wake up and his entire body would be wet.

Here, the Board finds that a VA examination is necessary to 
determine if the Veteran suffers from a currently diagnosed sleep 
disorder, and if so, to assess whether his sleep disorder is at 
least as likely as not attributable to military service.  The 
examiner should determine whether the Veteran's nightmares, and 
waking with a panicked feeling are symptoms of a diagnosed 
psychiatric disability, or constitute a separate and distinct 
sleep disorder.  The examiner should determine whether the 
Veteran's reports of chronic fatigue, excessive periods of sleep, 
and waking up feeling unrefreshed, is indicative of a 
specifically diagnosed sleep disorder.  If a diagnosis is 
rendered, the examiner should opine as to whether the sleep 
disability is traceable to the Veteran's period of active duty 
service-1954 through 1957, taking into account the Veteran 
report of an in-service incident where he slept from Saturday at 
noon until Monday morning without waking.   

In terms of a circulatory disability, to include cold injury 
residuals, the Veteran reported being cold in Korea, and noted 
that he was provided with a field jacket with a liner to keep 
warm, and normal army boots that were not effective in the cold.  
He reported that there was no way to get warm, and noted that 
frostbite was a part of living and surviving.  The Veteran 
reported that the only warmth he had was when standing by the 
fans of the tank engine.  He noted that since his time spent in 
Korea, his feet had never been the same.  The Veteran's daughter 
in a March 2007 statement, reported that the Veteran's feet would 
turn purple.  She also reported that her father's feet were 
frequently painful and hurt if they became sweaty or too dry.

A March 2006 progress entry in the outpatient treatment records 
from the Minneapolis VAMC contains a diagnosis of peripheral 
vascular disease.

Here, both the Veteran and his daughter have submitted lay 
statements describing the cold weather experienced by the Veteran 
during his tour in Korea.  The Veteran reported that he has 
experienced problems with the circulation in his feet ever since 
service.  The Board does not doubt the competency or the 
credibility of these statements.  The question remains as to 
whether the Veteran has a current disability related to in-
service cold exposure.

In this case, the Board finds that a remand is necessary to 
obtain a medical opinion to determine whether the Veteran's 
currently diagnosed peripheral vascular disease or any other 
currently diagnosed circulatory disability is a residual of cold 
exposure experienced by the Veteran while serving in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific 
details regarding stressful experiences 
during military service that he believes 
have led to his PTSD.  Undertake further 
evidentiary development in an attempt to 
corroborate the occurrence of each stressor 
identified by the Veteran.

2.  After completing the development sought 
in paragraph 1, schedule the Veteran for 
psychological testing and a VA psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).) Psychological testing 
should be conducted with a view toward 
determining whether the Veteran in fact has 
a clinical diagnosis of depression, anxiety 
disorder or PTSD.  The agency of original 
jurisdiction (AOJ) should refer the claims 
file to a psychiatrist or psychologist, and 
the entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
consider the entire record, including 
psychological test results, examine the 
Veteran, and identify all of the Veteran's 
psychiatric disorders in accordance with 
DSM-IV.  For each diagnosed disorder, the 
examiner should provide an opinion, based 
on a review of the evidence of record, as 
to the medical probabilities that the 
Veteran has an acquired psychiatric 
disorder that is attributable to his active 
military service.  If PTSD is diagnosed, 
the stressors responsible for the 
disability should be identified.  The bases 
for each opinion should be explained in 
detail.  In forming an opinion as to 
whether any diagnosed psychiatric 
disability is related to service, the 
examiner should take into consideration the 
1993 diagnosis of depression, the 2006 
diagnosis of anxiety, and although not 
contained in the claims file, the notation 
at the 1993 VA examination that the Veteran 
had a history of being seen in Duluth with 
a diagnosis of anxiety reaction. 

3.  After completing the development sought 
in paragraph 2, the Veteran should be 
afforded a VA examination which includes 
any sleep studies or testing necessary to 
render a diagnosis.  The examiner should 
opine whether the Veteran currently suffers 
from a diagnosed sleep disorder that is 
separate and distinct from any diagnosed 
psychiatric disability, and if so, the 
examiner should determine whether it is at 
least as likely as not that the currently 
diagnosed sleep disorder is attributable to 
military service.  In forming these 
opinions, the examiner should consider 
whether the Veteran's nightmares, and 
waking with a panicked feeling are symptoms 
of a diagnosed psychiatric disability, or a 
separate and distinct sleep disorder.  The 
examiner should also consider whether the 
Veteran's reports of chronic fatigue, 
excessive periods of sleep, and waking 
feeling unrefreshed are indicative of a 
specifically diagnosed sleep disorder.  (If 
a specific sleep disorder is diagnosed, in 
assessing the medical probability that it 
is traceable to military service, the 
examiner should take into account the 
Veteran's statement that during service, he 
slept from a certain Saturday at noon until 
the next Monday morning without waking up, 
and he awoke on Monday unrefreshed.)

4.  The Veteran should be scheduled for a 
VA cold weather injury protocol 
examination.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should 
provide opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran has 
a current circulatory disability of the 
lower extremities that is attributable to 
his period of military service, including 
any cold injury coincident therewith.  The 
examiner should provide the rationale for 
all opinions provided.  

5.  After the requested examination reports 
have been completed, the reports should be 
reviewed to ensure that they are in 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, it should be returned to the 
medical expert for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims of service connection for a mental 
disorder, sleep disorder, and circulatory 
disability of the lower extremities.  If 
any benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


